     Case 8:19-cr-00119-DOC Document 5 Filed 07/02/19 Page 1 of 5 Page ID #:14




 1   NICOLA T. HANNA                                                    DIVISION
     United States Attorne Y                             FILED-SOUTHERN
                                                                  DISTRICT COUR
                                                       CLERK, U.S.
 2   BENJAMIN R. BARRON
     Assistant United States Attorney
 3   Chief, Santa Ana Branch Office                          ,}UL - ~ 2~'g
     GINA J. KONG (Cal. Bar No. 312258)
 4   Assistant United States Attorney                                ICT OF CHLI~F~UTY
          United States Courthouse                    CENTRAL ui5
 5        411 West 4th Street, Suite 8000             -g~~
          Santa Ana, California 92701
 6        Telephone: (714) 338-3576
          Facsimile: (714) 338-3561
 7        E-mail:   gina.kong@usdoj.gov

 8
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA

10                          UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,              No. SA 19-481-M

13             Plaintiff,                   GOVERNMENT'S NOTICE OF REQUEST FOR
                                            DETENTION
14                   v.

15   JOSE GONTRAN FLORENT CERVANTES,

16
               Defendant.
17

18
          Plaintiff, United States of America, by and through its counsel
19
     of record, hereby requests detention of defendant and gives notice of
20
     the following material factors:
21
         1.    Temporary 10-day Detention Requested (~ 3142(d)) on the
22
               following grounds:
23
              a.   present offense committed while defendant was on release
24
                   pending (felony trial),
25
              b.   defendant is an alien not lawfully admitted for
26
                   permanent residence; and
27
              c.   defendant may flee; or
28
     Case 8:19-cr-00119-DOC Document 5 Filed 07/02/19 Page 2 of 5 Page ID #:15




 1             d.    pose a danger to another or the community.

 2        2.    Pretrial Detention Requested (~ 3142(e)) because no

 3              condition or combination of conditions will reasonably

 4              assure:

 5              a.    the appearance of the defendant as required;

 6              b.    safety of any other person and the community..

 7        3.    Detention Requested Pending Supervised Release/Probation

 8              Revocation Hearing (Rules 32.1(a)(6), 46(d), and 18 U.S.C.

 9             § 3143(a)):

10              a.   defendant cannot establish by clear and convincing

11                   evidence that he/she will not pose a danger to any

12                   other person or to the community;

13             b.    defendant cannot establish by clear and convincing

14                   evidence that he/she will not flee.

15        4.   Presumptions Applicable to Pretrial Detention (18 U.S.C.

16             ~ 3142(e)):

17             a.    Title 21 or Maritime Drug Law Enforcement Act (~~MDLEA")

18                   (46 U.S.C. App. 1901 et seq.) offense with 10-year or

19                   greater maximum penalty (presumption of danger to

20                   community and flight risk);

21             b.    offense under 18 U.S.C. ~§ 924(c), 956(a), 2332b, or

22                   2332b(g)(5)(B) with 10-year or greater maximum penalty

23                   (presumption of danger to community and flight risk);

24             c.    offense involving a minor victim under 18 U.S.C.

25                   ~§ 1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251,

26                   2251A, 2252(a) (1)-(a)(3), 2252A(a)(1)-2252A(a)(4),

27

28

                                         2
     Case 8:19-cr-00119-DOC Document 5 Filed 07/02/19 Page 3 of 5 Page ID #:16




 1                   2260, 2421, 2422, 2423 or 2425 (presumption of danger

 2                   to community and flight risk);

 3             d.    defendant currently charged with an offense described

 4                   in paragraph 5a - 5e below, AND defendant was

 5                   previously convicted of an offense described in

 6                   paragraph 5a - 5e below (whether Federal or

 7                   State/local), AND that previous offense was committed

 8                   while defendant was on release pending trial, AND the

 9                   current offense was committed within five years of

10                   conviction or release from prison on the above-

11                   described previous conviction (presumption of danger to

12                   community).

13       5.    Government Is Entitled to Detention Hearing Under ~ 3142(f) '~

14             If the Case Involves:

15             a.    a crime of violence (as defined in 18 U.S.C.

16                  § 3156(a)(4)) or Federal crime of terrorism (as defined

17                  in 18 U.S.C. ~ 2332b(g)(5)(B)) for which maximum

18                  sentence is 10 years' imprisonment or more;

19             b.   an offense for which maximum sentence is life

20                  imprisonment or death;

21             c.   Title 21 or MDLEA offense for which maximum sentence is

22                  10 years' imprisonment or more;

23             d.   any felony if defendant has two or more convictions for

24                  a crime set forth in a-c above or for an offense under

25                  state or local law that would qualify under a, b, or c

26                  if federal jurisdiction were present, or a combination

27                  or such offenses;

28

                                         3
     Case 8:19-cr-00119-DOC Document 5 Filed 07/02/19 Page 4 of 5 Page ID #:17




 1

 2        u    e.    any felony not otherwise a crime of violence that

 3                  involves a minor victim or the possession or use of a

 4                   f irearm or destructive device (as defined in 18 U.S.C.

 5                   § 921) , or any other dangerous weapon, or involves a

 6                   f ailure to register under 18 U.S.C. § 2250;

 7        1
          ►    f.    serious risk defendant will flee;

 8             g.    serious risk defendant will (obstruct or attempt to

 9                   obstruct justice) or    (threaten, injure, or intimidate

10                   prospective witness or juror, or attempt to do so) .

11        6    Government requests continuance of            days for detention

12             hearing under ~ 3142 (f) and based upon the following

13             r eason(s) :

14

15

16

17

18   //

19   //

20   //

21   //

22   //

23   //

24   //

25   //

26   //

27

28
     Case 8:19-cr-00119-DOC Document 5 Filed 07/02/19 Page 5 of 5 Page ID #:18




 1        7.   Good cause for continuance in excess of three days exists in

 2             that:

 3

 4

 5

 6

 7

 8   Dated: July 2, 2019                 Respectfully submitted,

 9                                       NICOLA T. HANNA
                                         United States Attorney
10
                                         BENJAMIN R. BARRON
11                                       Assistant United States Attorney
                                         Chief, Santa Ana Branch Office
12

13                                            /s/
                                         GINA J. KONG
14                                       Assistant United States Attorney

15                                       Attorneys for Plaintiff
                                         UNITED STATES OF AMERICA
16

17

18

19

20

21

22

23

24

25

26

27

28

                                         5
